 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8   TOMMY BROWN, on their own behalf and
     on behalf of other similarly situated persons,
 9                                                       No. 2:20-cv-00680
                     Plaintiff,
10                                                       DEFENDANT PATENAUDE & FELIX,
              vs.                                        APC’S RULE 7.1 CORPORATE
11                                                       DISCLOSURE STATEMENT
     TRANSWORLD SYSTEMS, INC., et al.,
12
                     Defendants.
13

14            Pursuant to Fed.R.Civ.P. 7.1, Defendant Patenaude & Felix, APC makes the following

15   corporate disclosure:

16            1.     Does the party have a parent corporation?

17            [ ___ ] Yes    [ _X_ ] No.

18            If yes, the parent corporation is N/A.

19            2.     Is 10% or more of the stock of the party owned by a publicly owned

20   corporation?

21            [ ___ ] Yes    [ _X_ ] No.

22            If yes, identify all such owners: N/A

23   ///

24   //

25   /

     DEFENDANT PATENAUDE & FELIX, APC’S
     CORPORATE DISCLOSURE STATEMENT - 1
     2:20-cv-00680
     6671463.doc
 1
              DATED this 6th day of May, 2020.
 2
                                                 LEE SMART, P.S., INC.
 3
                                                 By: s/ Marc Rosenberg
 4                                                  Marc Rosenberg, WSBA No. 31034
                                                    Of Attorney for Defendant
 5                                                  Patenaude & Felix, A.P.C.
 6                                                  701 Pike Street, Suite 1800
                                                    Seattle, WA 98101
 7                                                  206-624-7990
                                                    mr@leesmart.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     DEFENDANT PATENAUDE & FELIX, APC’S
     CORPORATE DISCLOSURE STATEMENT - 2
     2:20-cv-00680
     6671463.doc
 1                                  CERTIFICATE OF SERVICE
 2
              I hereby certify that on the date provided at the signature below, I electronically filed
 3
     the preceding document with the Clerk of the Court using the CM/ECF system, which will send
 4
     notification of such filing to the following individual(s):
 5
              Christina Henry               chenry@hdm-legal.com
 6
              James Schultz                 jschultz@sessions.legal
 7
              Bradley St. Angelo            bstangelo@session.legal
 8
              Bryan C. Shartle              bshartle@sessions.legal
 9
              Emily Harris                  eharris@corrcronin.com
10
              Benjamin C. Byers             bbyers@corrcronin.com
11
              Albert J. Rota                ajrota@jonesday.com
12

13            I certify under penalty of perjury under the laws of the United States of America that
14   the foregoing is true and correct, to the best of my knowledge.
15
              DATED this 6th day of May, 2020, at Seattle, Washington.
16
                                                    LEE SMART, P.S., INC.
17
                                                    By:/s/ Marc Rosenberg
18                                                     Marc Rosenberg, WSBA No. 31034
                                                       Of Attorney for Defendant
19                                                     Patenaude & Felix, APC
20                                                      701 Pike Street, Suite 1800
                                                        Seattle, WA 98101
21                                                      206-624-7990
                                                        mr@leesmart.com
22

23

24

25

     DEFENDANT PATENAUDE & FELIX, APC’S
     CORPORATE DISCLOSURE STATEMENT - 3
     2:20-cv-00680
     6671463.doc
